DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160214171 A1 (hereinafter “Maetani”).
Regarding claim 1, Maetani teaches a composite steel powder obtained by adhering a molybdenum powder onto an iron-based powder (see [0028]-[0036]).  Maetani teaches that the powder is made by diffusion bonding the Mo powder onto the surface of the iron based powder (See [0049]-[0050]).  Maetani teaches that the amount of Mo may be 0.2-1.5% by mass (See [0050]), falling entirely inside of the claimed range and anticipationg the entire range.  Applicant is directed to MPEP 2131.03. Maetani teaches thast the mean particle size (D50) of the iron based alloy powder is 80 microns or less (See [0062]-[0063]).  
Maetani teaches examples of the diffusion alloyed steel powder containing the iron based alloy and the Mo powder diffusion adhered onto it (see [0071]-[0079] and Table I).  Maetani teaches multiple exampels of powder having D50 and amounts of Mo falling in the claimed ranges (see Table I), which anticipates those ranges.  
Maetani does not teach wherein the particles falling in the size range of equivalent circle diameter from 50-200 microns have a number average of “solidity” of the powder is in a range .70 to 
Regarding claim 2, Maetani does not specify that any of Ni, Cr, and Si are present in the constituent powders used to make the steel powder.  The lack of teaching of any of these elements reads on essentially zero of the elements, falling in the ranges as claimed.  Maetani discloses that the bulk of the diffusion alloyed alloy is iron and impurities are generally minimized (see [0058]).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maetani.


However, Maetani specifically describes that the use of pre-alloyed powders is known and conventional in the art (See entire Background section and [0007]).  Maetani teaches that it is known in the art to combine pre-alloyed steel powder with a diffusion bonding technique (see [0013]).
Maetani more specifically teaches that it is known in the art by Patent Literature 4 to adhere a Mo powder onto a pre-alloyed powder of iron based alloy containing Mn (see [0018]).  It would have been an obvious matter to the skilled artisan to have practiced the invention of Maetani, and to have replaced the iron based powder with the pre-alloyed iron based alloy powder as combining known elements in the art to yield predictable results.  IN the alternative, it would have been obvious to the skilled artisan at time of invention to have substituted the iron based powder of the Examples of Maetani with the prior art pre-alloyed iron based powder, in order to obtain the advantages of pre-alloying with the advantages of diffusion alloying, because it is suggested by Maetani to combine the two techniques to gain advantages of both ([0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734